07/20/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0711



                             No. DA 19-0711

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KARI LYNN DERBY,

           Defendant and Appellant.


                                 ORDER

     Upon consideration of Appellant’s motion to supplement the

record and stay the briefing schedule, and good cause appearing,

     IT IS HEREBY ORDERED that the following transcripts shall be

prepared and placed in the file of this Court in this cause on or before

September 7, 2021:

     9-4-19      Initial Appearance on Amended Information and
                 Hearing on Motions in Limine

     No extensions will be granted.

     IT IS FURTHER ORDERED that the opening brief is due 30 days

after the filing of the transcripts, or no later than October 7, 2021.

     No further extensions will be granted.
     The Clerk shall serve a copy of this Order upon the District Court

and the court reporter.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                    July 20 2021